DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of restriction group I, claims 1-7 and 9 in the reply filed on 21 January 2021 is acknowledged.  
Claims 8 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Species Election
Applicant’s election of the species of crystal form C with traverse is acknowledged. Group I claims 1, 3, 6-7 and 9 read on crystal form C.  Note that claim 3, as presently written, is not limited to form A but reads on any polymorph according to claim 1.
The traversal is on the grounds that it would not be a serious burden to search and examine all of the present claims together.  
The traversal is not persuasive.  The present case is a national stage application under 35 U.S.C. 371 and the analysis used to determine whether restriction is required has been conducted using the appropriate guidelines, per MPEP 1893.03(d), regarding a lack of unity of invention.  Notably, there is no requirement that a search burden needs to exist in order to properly demonstrate a lack of unity of invention.
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant parts below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
Prior art has been found which is asserted to be anticipatory of the elected species, see the below art rejection.  The provisional election is given effect and the search has not been extended unnecessarily to cover nonelected species.  

Claims 2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Applicant timely traversed the restriction (election) requirement in the reply filed on 21 January 2021.


Non-Final Rejection

Priority
This application was filed in the US on 16 December 2019 (published as US 2020/0172502) and is a ‘371 national phase entry of international application PCT/CN2018/089222, filed on 31 May 2018 (published as WO 2018/228205) which claims priority to Chinese application 201710449281.2, filed on 14 June 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated 16 December 2019 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  WO 2020119772 is a publication of a later-filed application sharing Applicant and/or Inventor with the instant application which discloses closely related subject matter.  

Claim Objections
[1] Claim 1 is objected to over an informal issue.  The claim does not end with a period as is required.  A period appears ahead of the chemical formula I.  The period should be moved to the end of the claim after the structural formula.

[2] Claim 6 is objected to over an informal issue.  The last 2 value listed, 35.204 is missing the “0.1 ” term which appears after all the other listed 2values of the application.  The value should be corrected to “35.204 0.1 ”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the crystal form A" in lines 2 and 4-7.  There is insufficient antecedent basis for this limitation in the claims.
Claim 3 depends from claim 1.  Claim 1 does not recite “crystal form A”, therefore the scope of claim 3 is not distinct since it unclear what limitation is being referred to. 

The rejection can be overcome by amending claim 3 to depend from claim 2 which recites “crystal form A".  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG (US 20150018542, of record).  
See YANG, example 21 on pages 28-29 which describes “Preparation of 5-fluoro-2-{4-[(methylamino)methyl]phenyl}benzofuran-7-carboxamide hydrochloride”.

    PNG
    media_image1.png
    296
    531
    media_image1.png
    Greyscale

This compound is identical to instant formula I.
The compound is isolated by evaporation of a methanol solution to give a beige powder with a reported melting point of 286-288 °C.  A solid material described as melting over a discreet range of 2°C (a “sharp” melting point) must necessary contain a relatively high degree of crystallinity.  The reported data clearly indicates that the sample contains a substantial amount of crystalline solid and is considered to clearly comprise a “polymorph” according to the broadly claimed polymorph of instant independent claim 1.
As written, dependent claim 3 encompasses any crystalline form according to independent claim 1, the recited limitation applies to crystal form A, but does not require it.  Therefore claim 3 is clearly anticipated.
Dependent claim 9 is a pharmaceutical composition comprising the claim 1 polymorph.  The reference isolated solid material is a composition per instant claim 9, at least since the trace amounts of solvent and/or moisture which are necessarily present in the sample are “a pharmaceutically acceptable excipient or carrier”, according to the broadest reasonable interpretation of this term.
With regard to crystal form C according to dependent claims 6-7 the Examiner asserts that some amount of this crystal form must be present in the reference substance in view of the similar method used to make this material as compared to that used by Applicant to obtain form C.  
The reference does not use XRPD, DSC, IR spectroscopy, TGA or Raman spectroscopy to characterize the substance obtained in example 21.  
See MPEP 2112.01 in this regard.  Highlighting added:

“"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.”

Thus, in order to determine as to whether the present claims recite a different substance than that disclosed in the reference, the Examiner has reviewed the instant specification.  Of particular relevance, as indicated by MPEP 2112.01, is a comparison of the processes used to make the instant and prior art substances.  See the specification at page 20 where example 12 uses methanol as solvent in a crystallization process to obtain form C.  The reference slow evaporation from methanol is substantially similar to the instant crystallization from methanol which produces form C at least in view of the same solvent being used.  Therefore the Examiner asserts that there is a reasonable basis to conclude that the reference material necessarily comprises at least a detectable amount of the form C as claimed.
Regarding the XRPD and DSC, IR spectroscopy, TGA or Raman spectroscopy properties required by present claims 6-7, these limitations are necessary features of the claimed substance and must be present in a sample containing a substance which is identical to that claimed: “if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

MPEP 2112 V. states:
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255.”
 
The Examiner has set forth reasoning to establish that the prior art product comprises a product as claimed.  
The present specification only notes that WO2013117120 example 21 is disclosed in the prior art at pages 1-2 but includes no direct comparison of the substances obtained in the prior art with that presently claimed.  For example no side-by-side XRPD analyses are presented, etc.
The applicant has the burden of showing that the prior art and claimed products are not the same.  Overcoming the rejection is very straightforward. One simply replicates the prior art procedure. If the claimed crystalline form(s) of the compound do not appear at all in the product, or if on repetition, they sometimes do not appear in the product, then the rejection is overcome.  Evidence should be presented in the declaration form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,533,965 in view of Morissette (Advanced Drug Delivery Reviews 2004, 56, 275-300).
Independent claim 1 and dependent claim 3 broadly encompass any poymorph of the compound of formula I.  Dependent claim 9 is pharmaceutical composition thereof.
US 9,533,965 claims a genus of compounds which encompasses instant formula I and salts thereof.  Reference dependent claim 4 lists particular preferred species of the genus: the second listed compound “5b” is the free base compound of instant formula I.  Reference claim 5 sets forth a salt of the claimed genus which is a hydrochloride in particular.  In the pharmaceutical art, free base compounds are routinely converted to hydrochloride salts for example to increase shelf stability, etc.  Reference claim 7 is a method of pharmaceutical use which requires administering the compound to a subject.
Morissette teaches the routine nature of screening for and obtaining polymorphs of pharmaceutical substances, see the entire reference.  The reference generally teaches the need to carry out crystallization studies on substances intended for pharmaceutical use to study occurrence of polymorphic crystalline forms thereof.  Various techniques such as high-throughput crystallization studies are described as being used to study polymorph formation.
It would have been obvious to one of ordinary skill in the art to have provided for a crystalline sample of the hydrochloride salt of at least those preferred species of the reference genus set forth in reference dependent claim 4 – including compound “5b”.  Reference claim 5 suggests that the claimed compounds be provided for as the commonly used hydrochloride salt.  An artisan would thus find good reason to make the hydrochloride salt of the compound “5b” species listed in reference claim 4.  Morissette teaches what is routine in the art – that substances meant for pharmaceutical investigation/ use are preferably provided in stable crystalline form.  Therefore, an artisan would find good reason to provide the hydrochloride salt of compound “5b” as a crystalline sample and would use known techniques such as those taught in Morissette to predictably obtain a crystalline solid of an unspecified form as claimed.  In order to use the compounds according to reference claim 7 an artisan would provide for an appropriate composition of the crystalline form for administration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625